This Amending Agreement is dated effective the 7th day of April, 2006.

 

BETWEEN:

SILVER STAR ENERGY INC.

(the “Contractor”)

 

AND:

ROBERT MCINTOSH, businessman

(the “Sub-Contractor”)

WHEREAS:

 

A.           By an agreement (the “Consulting Agreement”) dated effective
January 1, 2006, the Sub-Contractor was engaged to assist the Contractor with
its business of exploration, development and sale of oil and natural gas
properties, primarily in North America; and

 

B.

The parties have agreed to amend the Consulting Agreement on the basis set forth
herein.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises,
covenants and mutual provisos set forth herein, and the payment of $1.00, the
receipt and sufficiency of such consideration is hereby acknowledged, the
parties agree as follows:

1.

The Consulting Agreement is hereby amended by deleting Schedule “B” thereto and
substituting in place thereof the schedule attached hereto as Appendix 1.

2.

In all other respects, the Consulting Agreement remains unamended and in full
force and effect, in accordance with the terms thereof.

3.

The parties hereto shall execute such further and other documents and do such
further and other things as may be necessary to carry out and give effect to the
intent of this Agreement.

4.

This Agreement may be executed in counterparts.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

 

SILVER STAR ENERGY INC.

 

 

By:

/s/ David Naylor

 

 

Authorized Signatory

ROBERT MCINTOSH

/s/ Robert McIntosh

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

Appendix 1

- replacement Schedule “B” attached hereto -

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

Schedule B

 

In each month during the Term, the Contractor shall pay to the Sub-Contractor:

1.

the amount of USD$20,000; and

2.

the amount in the invoice provided by the Sub-Contractor to the Contractor
pursuant to paragraph 6.

 

The Sub-Contractor shall also be issued 2,000,000 shares of common stock which
are qualified with a Form S8 registration statement and which shall vest
immediately and shall not be refundable irrespective of the termination of this
Agreement prior to the expiration of the Term.

 

 

 

 